internal_revenue_service number release date date jrvemhenr zor department of the treasury metrotech center fulton street brooklyn ny legend org datel org dear uil ’ person to contact identification_number contact telephone number in reply refer to te_ge review staff this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org fails to meet the requirement for exemption under sec_501 sec_501 as changed by the tax reform act of provides for the exemption of clubs organized and operated for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder public law amended sec_501 to reflect a twofold change under sec_501 first it makes it clear that a social_club may receive some investment_income without losing its exempt status second it permits a higher level of income from nonmember ‘ use of club facilities than was previously allowed in addition public law defines gross_receipts as those receipts from normal and usual activities of a club including charges admissions membership fees dues assessments investment_income and normal recurring capital_gains on investments but excluding initiation fees and capital contributions public law also states that it is intended that social clubs should be permitted to receive up to percent of their gross_receipts including investment_income from sources outside of their membership without losing their exempt status within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of the social club's facilities or services by the general_public thus a social_club may receive investment_income up to the full percent amount of gross_receipts if a club receives unusual amounts of income such as from the sale of its clubhouse or similar facility that income is not to be included in the percent formula that is unusual income is not to be included in the gross_receipts of the club you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a exempt status will process your case on the basis of the recommendations shown in the report of in that event you will be required to file examination and this letter will become final federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns final letter modifying or revoking you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service local taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation enclosures publication publication form_6018 report of examination envelope sincerely r c johnson director eo examination letter catalog number 34801v tax_exempt_and_government_entities_division date november s org uil department of the treasury internal_revenue_service sw 3rd ave portland or taxpayer_identification_number num form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v your organization has exceeded the safe_harbor limitations on non-member income as outlined in public law as a result it has been determined that you are not operating as a social_club within the meaning of sec_501 based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective datel _you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning after december if you have not already done so you have executed the form_6018 agreeing to this revocation you are required to file form_1120 u s_corporation income_tax return form_1120 must be filed by the day of the third month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to local taxpayer_advocate taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations form 886a name of taxpayer explanation of items schedule no or exhibit year period ended of the treasury- memnal revenue service_department _ org legend org datel date2 issue whether the tax-exempt status of org a social_club that has significant revenue from non- members and particularly from non-member use of facilities should be revoked facts org was granted tax-exemption under sec_501 in datel per the club’s articles of incorporation itt form 990-ez and membership application the purpose of the organization a ms o s the per the club’s ___ competition in which participants compete for the best times form ez org’s events are open to the public’ this was reiterated by the club’s treasurer during the initial interview and later reaffirmed in a statement the club’s most significant activity is which is held twice annually in july and august this is a the participants only pay if they do not win or if their winnings are not sufficient to cover the entry fees they thus settle up after they’re done competing either collecting their net winnings or paying their net fee owed the jackpot proceeds are split as follows goes to the club and the remaining is split amongst the cattle roping teams with the best times an analysis of the membership list and of records of individuals participating in the jackpots were not members of the club reveals that most of the participants in these events during based on the club’s records of the participants in these events were members and were was collected from non-members the not club’s records are muddled reporting revenues gross in some instances and net in others the club’s figures for revenue from the jackpots per its event summary worksheets do not agree with the worksheets in which the jackpot’s receipts and disbursements were originally recorded the treasurer acknowledged that the amounts reported on the ___' form 990-ez were inaccurate the club’s gross_receipts as calculated by totaling all deposits net of transfers this includes the proceeds from the sale of cattle between bank accounts was dollar_figure which had been purchased earlier in the year and which was then used in club events the cattle was purchased in in revenue from purchaser of the cattle was not a club member the club also generated s the sale and display of advertiser sponsor signboards in the club’s arena these advertisers sponsors are not club members the club thus had at least gg was collected from members anddollar_figure and sold later the same year fordollar_figure the eventual fordollar_figure in dollar_figure department of the treasury - internal_revenue_service form 886-avrev page -1- form 886a name of taxpayer explanation of items department of the treasury - insernal revenue service __ schedule no or exhibit year period ended org of its gross_receipts from non-member use of facilities and at least dollar_figure- - -- --- of gross_receipts from non-member sources overall - which according to line form 990-ez was prepared by a cpa per line statement of program and later sold them for dollar_figure the club again generated the club’s service accomplishments the club organized play days and trail rides for members and the general_public to promote horsemanship and roping skills according to the club’s records the two jackpots held july and august were participated in by club members and non-members gross_receipts is stated on the 990-ez at dollar_figure _-' of gross_receipts from public use of club facilities this representation i sec_39b includes dollar_figure 990-ez was prepared by a professional whereas the - being taken as fact because the 990-ez required some reconstruction to arrive at a tenable figure for gross_receipts and for non- the club again purchased cattle used in club events member facility use receipts during this time for dollar_figure advertiser sponsor signboard revenue this time totalingdollar_figure of gross_receipts from non-member use of facilities wa sec_58 while the ratio of gross_receipts from non-member sources overall wa sec_79 dollar_figure -- annual dues for club membership are dollar_figure or dollar_figure for man and wife including spouses there ‘ the club pays annual dues up to its one-time parent were members in organization total membership dues collected by the club for _- respectively certain members pay an additional dollar_figure in dues and are referred to as anddollar_figure ropers total roper dues for and expenses for licenses taxes utilities insurance and dues for in a letter from the club soliciting donations from area businesses the club and its activities are described noting that the main event is the jackpot the letter goes on to state that the j ackpot is advertised in the news which goes out to approximately readers around the country the letter further states that the club’s events will be widely advertised by posting flyers in prominent places of business throughout the local communities of county based on these figures the ratio respectively totaled for the year i respectively and96in were dollar_figure weredollar_figure anddollar_figure and and and law sec_501 of the internal_revenue_code exempts from income_tax clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the federal tax regulations states that the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized department of the treasury - internal_revenue_service form_88 acrev page -2- _ form 886a name of taxpayer explanation of items department of the treasury - internal revere service schedule no or exhibit year period ended org and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities sec_1_501_c_7_-1 of the federal tax regulations states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes public law provides that social clubs are permitted to receive up to of their gross_receipts from sources outside of their membership without losing their tax-exempt status and that within that not more than of gross_receipts should be derived from the use of a social club’s facilities or services by the general_public in 222_fsupp_151 the court ruled that refreshments goods and services furnished to members of a charitable nonprofit corporation from business_enterprise net profits constituted benefits inuring to individual members and therefore corporation was not exempt from federal_income_tax judge powell further stated but it is clear that when a club otherwise exempt engages in a business from which it derives profits from outside sources wholly disproportionate to its nontaxable purposes and such profits inure to the benefit of its members in the nature of permanent improvements and facilities it loses its exempt status under the definitive provisions of the statute it should be noted that to be exempt from taxation the club must not only be organized exclusively for pleasure recreation and other nonprofitable purposes but it must be operated exclusively for those purposes as well in aviation club of utah v commissioner of internal revenue 162_f2d_984 the court upheld the position taken by the tax_court in a previous ruling whereby the income received by the club from non-exempt activities was so disproportionate to the income received from exempt purposes that the club lost its exempt status j udge murrah invoked the same concept as that in spokane motorcycle club v united_states whereby if a club engages in a business from which it derives profits from outside sources wholly disproportionate to nontaxable purposes and such profits inure to the benefit of its members in the nature of permanent improvements and facilities the club loses its exempt status department of the treasury - internal_revenue_service form acrev page -3- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - intemal revenue service org the club is not supported solely by membership fees dues assessments and revenue from member use of club facilities as contemplated by sec_1_501_c_7_-1 the dollar_figure of total dues for expenses of licenses taxes utilities insurance and dues the dollar_figure would not have even covered these expenses much less supported any club activities such as play days trail rides or parties would have left the club onlydollar_figure -_ after paying for the most basic ‘of total dues for was jackpots was dollar_figure applying the ratio of non- jackpot although the revenue agent’s analysis of club records and the this case differs from clements buckaroos vs commissioner of internal revenue in that the facts of that case were such that the organization in question did not derive any profit from the non-member use of facilities org’ records initially indicated that a profit of dollar_figure generated from the cpa’s assertion concerning expenses yield a net_income ofdollar_figure member participants out of or to the latter more conservative assumption yields a net_income of dollar_figure _ from non-member use of facilities based on club records and a careful analysis of the profit loss statement as compiled by the cpa the net_income to the club from applying the ratio of non-member participants out of the from non-member use of facilities therefore the club or yields a net_income of dollar_figure clearly did derive profit from non-member facility use further the judge in the clements case pointed out that the traffic with outsiders was purely incidental in the case of org not only was traffic with outsiders not purely incidental but rather intentional the judge in clements further observed that it would be possible for the rodeo activities to become so preponderant that they could no longer be viewed as merely incidental ‘given that out of the club’s members only participated in the jackpots in any revenue-generating sense in‘ in overriding non-member nature of these events precludes the revenue from non-member use of club facilities from being regarded in any way as incidental compared with non-members in and non-members in and only the this case differs from revrul_68_119 in that the scenario in the ruling involved an organization which made only a small profit from non-member facility use and turned over any such profit to charity in the case of org however a significant profit was realized from non- member facility use and no facts have come to light that would suggest that any of these profits were turned over to charity rather the profits inure to the membership by simply by allowing the club to conduct its other member activities this case differs from augusta golf association inc vs united_states because in that case the association took only a cut of the gross amount raised and the events were open to members and their invited guests only org by contrast takes a cut further org’ advertisement of the jackpots the treasurer’s statement that club events are open to the public and the sheer number of non-member participants in the jackpots serve as evidence that no invitation is needed to participate department of the treasury - intemal revenue service form acrev page -5- schedule no or form 886a exhibit year period ended - department of the treasury internal_revenue_service explanation of items name of taxpayer org the club’s letter to area businesses soliciting donations references advertisement for public’ patronage of club facilities and thus represents prima facie evidence that the club is engaging in a business is not being operated exclusively for pleasure recreation or social purposes and is thus in direct conflict with sec_1_501_c_7_-1 the treasurer’s statement on the form 990-ez verbal statement during the interview and signed statement affirming that club events are open to the public and the analysis of the membership list with the records of jackpot participants provide further evidence that the facilities are open to the public and thus that the club is engaging in a business both the limit on non-member gross_receipts and the limit on non-member facility use gross_receipts provided for in public law are far exceeded by any calculation as in the cases of spokane motorcycle club v united_states and aviation club of utah v commissioner here the concept of the amount of revenue derived from a non-exempt activity being wholly disproportionate to exempt revenue - namely is applicable furthermore the rather nominal annual dues membership dues and assessments - of dollar_figure for members and dollar_figure for man and wife and even the dollar_figure dues for ropers speak to the fact that these non-member revenue sources supplement member dues and finance club expenses above and beyond the most basic costs of licenses property taxes insurance utilities and dues the non-member revenue thus inures to the members finally the case referenced in revrul_65_63 is analogous to the case of org in that org advertises its events to the public and the public attends events with such a magnitude and recurrence in large numbers relative to members and twice every year as to constitute engaging in a business conclusion based on the above facts and circumstances and in light of the statutory law and rulings cited the club does not qualify for tax-exemption under sec_501 and should be revoked form_1120 u s_corporation income_tax return should be filed for and thereafter as long as the club continues to be subject_to income_tax department of the treasury - internal_revenue_service form 886-acrev page -6- internal_revenue_service number release date date department of the treasury metrotech center fulton street brooklyn ny legend org datel org dear uil ’ person to contact identification_number contact telephone number in reply refer to te_ge review staff this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org fails to meet the requirement for exemption under sec_501 sec_501 as changed by the tax reform act of provides for the exemption of clubs organized and operated for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder public law amended sec_501 to reflect a twofold change under sec_501 first it makes it clear that a social_club may receive some investment_income without losing its exempt status second it permits a higher level of income from nonmember use of club facilities than was previously allowed in addition public law defines gross_receipts as those receipts from normal and usual activities of a club including charges admissions membership fees dues assessments investment_income and normal recurring capital_gains on investments but excluding initiation fees and capital contributions public law also states that it is intended that social clubs should be permitted to receive up to percent of their gross_receipts including investment_income from sources outside of their membership without losing their exempt status within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of the social club's facilities or services by the general_public thus a social_club may receive investment_income up to the full percent amount of gross_receipts if a club receives unusual amounts of income such as from the sale of its clubhouse or similar facility that income is not to be included in the percent formula that is unusual income is not to be included in the gross_receipts of the club your organization has exceeded the safe_harbor limitations on non-member income as outlined in public law asa operating as a social_club within the meaning of sec_501 result it has been determined that you are not based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective datel you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning after december if you have not already done so you have executed the form_6018 agreeing to this revocation you are required to file form_1120 u s_corporation income_tax return form_1120 must be filed by the day of the third month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to local taxpayer_advocate taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling _ sincerely yours if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter marsha a ramirez director eo examinations
